Reasons for Allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. 
The subject matter of independent claims 1 and 8 not found was a method of retrofitting a crank jack of a trailer, the method comprising securing the hydraulic cylinder by fastening a top portion of the hydraulic cylinder to the jack housing using a fastener inserted through a hole in a platform positioned within the jack housing; in combination with the limitations set forth in claims 1 and 8 of the instant invention respectively.
 
None of the prior arts of record considered as a whole, alone or in combination, teaches or renders obvious the allowable subject matter of the instant invention.

The closest prior art, Zimmerman (US 10,000,189 B2) teaches a similar method of retrofitting a crank jack of a trailer, comprising removing mechanical components from within the jack housing, placing a hydraulic cylinder within the jack housing, wherein the hydraulic cylinder comprises a main cylinder and a ram piston, securing the hydraulic cylinder to the jack housing (claim 1 of ‘189).  It is noted that another close prior art, Lehman et al (US 2016/0244030 A1) teaches securing a hydraulic cylinder 202 by fastening a top portion 204 to a jack housing 104 using a fastener 210. However, Lehman et al does not teach that the fastener is inserted through a hole in a platform positioned within the jack housing. Although the prior art of record teaches a similar method of retrofitting a crank jack of a trailer, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify Zimmerman or Lehman et al to secure the hydraulic cylinder by fastening a top portion of the hydraulic cylinder to the jack housing using a fastener inserted through a hole in a platform positioned within the jack housing; in combination with the limitations set forth in claims 1 and 8 of the instant invention respectively.
Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims 1 and 8 respectively.


	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723